          Case 1:21-cr-00067-DLC Document 29 Filed 04/27/21 Page 1 of 2




                D: +1 212-225-2950
                 jkim@cgsh.com



                                                       April 27, 2021

BY ECF AND EMAIL

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 18B
New York, NY 10007

               Re: United States v. Daniel B. Kamensky, 21 Cr. 67 (DLC)

Dear Judge Cote:

        We write this letter in response to the Court’s order dated April 15, 2021 regarding the
sentencing scheduled for defendant Daniel B. Kamensky on May 7, 2021 at 11:00 a.m. We
respectfully request that the sentencing be held in person, if that is acceptable to the Court. We
understand from Your Honor’s Deputy that it would be helpful to know how many people we
expect will be attending the sentencing. From the defendant’s side, we expect there to be the
defendant, two lawyers, and about eight family members and friends who hope to be able to
attend in person. Other family and friends hope to join by audio conference.
         Case 1:21-cr-00067-DLC Document 29 Filed 04/27/21 Page 2 of 2

Hon. Denise L. Cote, p. 2


       We are available to answer any questions the Court might have.

                                               Respectfully submitted,



                                               Joon H. Kim
                                               CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                               One Liberty Plaza
                                               New York, New York 10006
                                               jkim@cgsh.com
                                               212-225-2950

                                               Lawrence Gerschwer
                                               BARNES & THORNBURG LLP
                                               445 Park Avenue
                                               Suite 700
                                               New York, New York 10022
                                               lawrence.gerschwer@btlaw.com
                                               (646) 746-2022

                                               Attorneys for Daniel B. Kamensky


cc:    AUSA Richard Cooper (by email)
       AUSA Daniel Tracer (by email)
